            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

 KYLE B. McDANIEL
 ADC #107283                                                PLAINTIFF

 v.                      No. 3:17-cv-155-DPM

', GREENE COUNTY SHERIFF'S DEPARTMENT;
   TARRIN HUGGINS, Employee, Greene
   County Detention Facility; and SUSAN
   BAIRD, Employee, Greene County
   Detention Center                                     DEFENDANTS

                                 ORDER
      Motions to amend complaint and for appointed counsel, NQ 37 &
 NQ 38, denied. The Court dismissed McDaniel's complaint; and nothing
 in his new papers warrants relief from the Judgment and final Order.
 NQ 27 & NQ 28. This case is closed.
      So Ordered.

                                                       (I
                                       D.P. Marshall Jr.
                                       United States District Judge
